                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

JOHN BOYD MORROW,                             :

                    Plaintiff                 :

                    v.                        : CIVIL ACTION NO. 3:17-1370

TRINITY SERVICES GROUP, INC., :                       (JUDGE MANNION)
et al.
         Defendants           :

                                        ORDER

          For the reasons set forth in the memorandum of this date, IT IS

HEREBY ORDERED THAT:

          1.        The complaint against Defendants Trinity Services
                    Group, Inc.; Karen, Wanda, Sue and Deb Jones,
                    Trinity Food Services Group employees; and Nurses
                    Crystal Kenndy and Sierra Helser are DISMISSED
                    pursuant to Rule 4(m) of the Federal Rules of Civil
                    Procedure. See Fed.R.Civ.P. 4(m)

          2.        The Clerk of Court is directed to CLOSE this case.

          3.        Any appeal from this Order will be deemed frivolous,
                    without probable cause and not taken in good faith.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Dated:             June 27, 2019
17-1370-02-ORDER



                                             1
